Citation Nr: 0336350	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for periodontal 
disease, claimed as secondary to medication for treatment of 
a service-connected disability.

2.  Entitlement to Department of Veterans Affairs (VA) dental 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 26, 1963, to 
July 23, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
regional office (RO).  

The Board notes that the veteran's appeal was certified to 
the Board as consisting of a single issue phrased as 
"entitlement to service connection for treatment purposes 
for periodontal disease secondary to SC psychomotor 
disorder."  However, the Board believes that the two aspects 
of this claim (i.e. entitlement to service connection and 
entitlement to dental treatment) are separate issues.  
Accordingly, the Board has rephrased the issues as shown on 
the title page of this decision.  

The Board has found that additional development is warranted 
with respect to the claim for entitlement to dental 
treatment.  Accordingly, that issue is the subject of a 
remand order located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for periodontal disease has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran has periodontal disease which was caused by 
the medication which he takes to treat his service-connected 
psychomotor disorder.



CONCLUSION OF LAW

Periodontal disease was proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for a dental 
disorder.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in March 2001, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC 
included a summary of the evidence which had been obtained 
and considered.  The veteran was notified that his service 
medical records could not be located.  The SOC also included 
the requirements which must be met to establish service 
connection.  The VCAA implementing regulations were also 
included in the SOC.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that the VCAA notification letter of 
March 2001 advised the appellant that he should submit 
requested evidence within 60 days, and that if he did not, 
the RO would decide his claim based on the evidence which was 
already in the file.  Such a time limit was later found to be 
invalid.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated a 
regulation that permitted VA to decide a claim less than a 
year after a VCAA duty to notify notice is provided, and held 
that such a shorter time limit is "unreasonable because it ... 
is contrary to the statutory mandate providing claimants one 
year to submit necessary information or evidence."  In the 
present case, however, the Board finds that the application 
of that 60 day time limit did not have any prejudicial effect 
against the appellant.  In this regard, the Board notes that 
the appellant was afforded an additional opportunity to 
present any pertinent medical evidence subsequent to the 
expiration.  He submitted an authorization for release of 
information in September 2001, and the RO subsequently 
obtained his dental treatment records and a letter from the 
dentist.  Also, in a letter dated in November 2002, the 
veteran stated that his appeal had gone on long enough, and 
that he wanted it to be handled as expeditiously as possible.  
Therefore, the Board finds that the provision in the March 
2001 letter which advised the appellant that he only 60 days 
in which to submit evidence was harmless error and should not 
result in further delay of adjudication of this appeal.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has withdrawn a request for a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his available post-
service dental treatment records.  Although the veteran has 
not had a VA medical examination, the Board finds that an 
examination is not required.  There is no dispute that the 
veteran currently has a disorder.  In addition, the evidence 
of record already contains an opinion regarding whether a 
current disorder is related to his service-connected 
disability.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board further notes that the 
essential facts of this case are not in dispute, and the 
resolution depends on the application of the law rather than 
on weighing of the evidence.  Under such circumstances, any 
failure to meet the VCAA duty to assist and notify is 
harmless error.  See Valiao v. Principi, 17 Vet. App 229 
(2003).  Further development and further expending of the 
VA's resources is not warranted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Veterans Appeals (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that the medication prescribed to him by 
his VA physicians for treatment of his service-connected 
disability has caused him to develop a dental disorder.  
Specifically, he contends that the Dilantin prescribed to 
treat his service-connected psychomotor disorder has caused 
him to develop periodontal disease.  He states that when he 
takes Dilantin his gums become swollen and tender to the 
point of bleeding when they are lightly brushed.  

The evidence which is of record includes a letter dated in 
October 1999 from C. Douglas VanDyck, DDS, MSD, which 
contains the following information:

[The veteran] was referred to my office by his 
general dentist, Dr. Robert Coleman, for a 
periodontal examination, for evaluation and 
treatment of his periodontal disease.  I saw [the 
veteran] on October 5, 1999 for a periodontal 
examination.  My examination revealed that [the 
veteran] has generalized moderate periodontitis 
except where severe around many of the molar teeth.  
Three of these molar teeth have a poor prognosis 
and may have to be extracted before long.

[The veteran] stated to me that he had a service 
related injury which caused him to have seizures.  
To control seizures [the veteran] said that he has 
been taking Dilantin for almost thirty years.  
Until recently he was taking 400mg. daily but now 
his dosage has been increased to 430mg to better 
control his seizures.  

It is well documented that Dilantin is a drug which 
can contribute to the progression of periodontal 
disease.  After examining [the veteran] it is my 
conclusion that the many years of taking Dilantin 
has had an adverse affect on [the veteran's] 
periodontal heath.  

I have recommended periodontal treatment to treat 
[the veteran's] periodontal disease.  The treatment 
that I have recommended to [the veteran] is root 
planning and periodontal surgery followed by 
supportive periodontal treatment every three 
months.  

Similarly, a letter dated in March 2000 from a VA physician 
contains the following comments:

The above captioned individual is followed at Fort 
Harrison VAMC for a seizure disorder, which is a 
service-connected disability.  He has been treated 
with Dilantin.  This drug is recognized to cause 
gingival hyperplasia, an overgrowth of the gums.  
[The veteran] has recently seen a periodontist who 
recommended gum surgery.  His gum problems are 
likely due to side effects of his long-term 
Dilantin therapy. 

The two opinions noted above are not contradicted by any 
other medical evidence.  Therefore, the Board finds that 
veteran has periodontal disease which was caused by the 
medication which he takes to treat his service-connected 
psychomotor disorder. Accordingly, the Board concludes that 
periodontal disease was proximately due to or the result of a 
service-connected disability.  


ORDER

Entitlement to service connection for residuals of 
periodontal disease is granted.  To this extent only, the 
appeal is granted.  



	(CONTINUED ON NEXT PAGE)



REMAND

Regarding the claim for entitlement to dental treatment, the 
Board notes that simply establishing service connection for a 
dental disorder does not in and of itself provide entitlement 
to dental treatment.  Dental treatment may be granted for a 
veteran with a compensable service-connected dental 
disability.  See 38 C.F.R. § 17.161(a).  Other categories of 
eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161 include those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees. 38 C.F.R. § 17.161(g), (h), (i).

Although periodontal disease generally warrants only a 
noncompensable rating, the United States Court of Appeals for 
Veterans Claims has held that a recent thorough VA dental 
examination is needed to determine the current degree of 
disability.  See Grovhoug v. Brown, 7 Vet App 209 (1994).

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
dental examination to determine the 
current severity of the veteran's 
service-connected periodontal disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

2.  Thereafter, the RO should assign a 
rating for the periodontal disease and 
any associated dental disorder found on 
the examination.  After that, the RO 
should again consider the claim for 
entitlement to dental treatment.

3.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



